DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is a Non-Final Office Action in response to application 15/923,310 entitled "SYSTEMS AND METHODS FOR HYBRID BLOCKCHAIN PLATFORM" filed on March 16, 2018.
Status of Claims
Claims 1, 16, and 30 have been amended and are hereby entered.
Claims 1-33 are pending and have been examined.
Response to Amendment
The amendment filed November 15, 2021 has been entered. Claims 1-33 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed August 13, 2021.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c):

The Examiner interprets the term “node” as any computer device connected to a network.
The Examiner interprets the term “block” as any data storage record.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-24, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (“LOYALTY POINT DISTRIBUTIONS USING A DECENTRALIZED LOYALTY ID”, US Publication Number: 20190180311A1), in view of Satyanarayan (“INTEGRATED SHOPPING AND MOBILE PAYMENT SYSTEM”, U.S. Publication Number: US 20170161728 A1)



Regarding Claim 1, 
Chan teaches,
A computer-implemented system for blockchain transaction settlement, the system comprising: a plurality of trusted computing devices providing a loyalty platform comprising: a plurality of private nodes, each private node including at least one trusted computing device configured to maintain and update a private distributed ledger for loyalty points management, the private distributed ledger having a block
(Chan [Abstract] A blockchain-based loyalty point distribution system 
Chan [0003] To complete a transaction, a merchant typically transmits a payment request (or settlement) to the payment network
Chan [0032] The payment networks may also enable reputation based smart contracts that act as a directory of trustworthy entities as part of the payment network.
Chan [0036] Blockchain 102 may be maintained in a peer-to-peer network that is private, consortium and/or public in nature
Chan [0064] Once written to the blockchain, the data from the proposal updates the account balance for customer 109 by removing the amount of loyalty points spent)
a clearing and settlement platform of devices providing a plurality of public nodes which maintain and update a public distributed ledger with blocks for transactions and loyalty points;
(Chan  [Abstract] A blockchain-based loyalty point distribution system 
Chan [0031]  The blockchain may comprise a ledger of interconnected blocks containing data. The blockchain may provide enhanced security because each block may hold individual transactions 
Chan [0143] loyalty provider system 1430 updates blockchain 102 (Step 1609) to clear the loyalty point ledger of customer 109 and/or to update the associated loyalty partner balance. 
Chan [0146] loyalty partner system 1420 may initiate the payment via bank settlement system)
at least one communication interface between a trusted computing device of at least one of the plurality of private nodes and a device of at least one public node of the plurality of public nodes for transmitting notification messages for loyalty events, wherein at least one private node is configured for: receiving from a device associated with at least one of the public nodes, via the at least one communication interface, a notification message identifyinq a transaction for posting; monitoring at least one of the public nodes for an indication that the transaction has been cleared on the public distributed ledger; and upon obtaining the confirmation that the transaction has been cleared on the public distributed ledger, generatinq signals to initiate propagation of the transaction to the plurality of private nodes;
(Chan [0037] a native application to make application programming interface (API) calls to blockchain API host 
Chan [0032] The payment networks may also enable reputation based smart contracts that act as a directory of trustworthy entities as part of the payment network.
Chan [0036] Blockchain 102 may be maintained in a peer-to-peer network that is private, consortium and/or public in nature
Chan [0162]  each node broadcasts messages to all connected peers
Chan [0123] may be configured to provide a web-based interface for customer 109 to interact with loyalty partner system 1420, complete one or more reward events
Chan [0139] In response to receiving the event notification (e.g., a rewards event notification)
Chan [0031] a distributed ledger maintained by a plurality of computing devices (e.g., nodes) 
Chan [0033] deployed on user devices such as, for example, computers, tablets, smartphones, Internet of Things devices (IoT devices)
Chan [0200]  a resource and performance monitoring tool, such as, for example, Node Application Metrics (“appmetrics”);
Chan [0143]   to clear the loyalty point ledger of customer 109 and/or to update the associated loyalty partner balance. 
Chan  [0059] by writing to blockchain 102 and/or transmitting a confirmation 
Chan [0009] The rewards event may be received in response to an initiated transaction.
Chan  [0161]  Data transfers performed through the system may propagate to the connected peers within the blockchain network)
non-transitory computer readable storage medium storing an electronic wallet application with computer- executable instructions for causing a processor of a mobile device to: store an electronic loyalty card token for mobile payment, the token linking the loyalty platform to the customer identifier;
(Chan [0088] computer based, and may comprise a processor, a tangible non-transitory computer-readable memory
Chan [0033] The payment network may also include digital wallet services deployed on user devices such as, for example, computers, tablets, smartphones
Chan [0108]  using a transaction account, customer loyalty points, gift cards, or any other suitable payment type
Chan [0133] loyalty provider system 1430 may issue login cookies, a single sign-on token, and/or the like
Chan [0135]  locating a match of the customer login credentials, loyalty provider system 1430 retrieves a loyalty ID (Step 1517) associated with the received customer login credentials.
-----
DOUBLE REJECTION of "store an electronic loyalty card token for mobile payment, the token linking the loyalty platform to the customer identifier;" as:
https://patents.google.com/patent/US20170161728A1/en?oq=US+20170161728+A1+Satyanarayan
Satyanarayan [0110] The “card ID” can be a tokenized or an encrypted version of the payment method information ...the internal financial database or the external financial institution determines customer contact information associated with the card ID ...may have a stored record of a customer's telephone number and email address associated with a particular payment method. The telephone number and email address can then be provided to the backend server 140 to facilitate the OTP authentication process.
Satyanarayan [0041] The information tracked by the loyalty API module 335 for a given customer may include a loyalty points balance, profile status...credit/debit card cash identifier, credit/debit card cash balance... a loyalty identifier)
receive a loyalty event notification indicating a loyalty event for a loyalty transaction with the token, the loyalty event in relation to the transaction; transmit the loyalty event notification and the customer identifier to the loyalty platform using the token; and the loyalty platform being configured to create a block for the loyalty transaction for the loyalty event notification using a private node, the block for the loyalty transaction indicating the customer identifier and the loyalty event, the loyalty platform being configured to maintain a loyalty account for the customer using the block for the loyalty transaction and the block…and transmit a notification message for the loyalty event to the communication interface.
  (Chan [0139]  Loyalty provider system 1430 receives an event notification (Step 1601) from blockchain 102. The event notification may be received in response to loyalty partner system 1420 recording a customer reward to blockchain 
Chan [0140]  wherein loyalty provider system 1430 is a transaction account issuer, the customer data may comprise a user identifier, transaction account number, or the like identifying the transaction account associated with customer 
Chan [0161] determined by the block creation time of the specific blockchain technology implemented
Chan [0160] transmitting, storing, and accessing data 
Chan [0194]  annotation may also be used for other types of status information as well as various other purposes. 
Chan [0198]  requests active partnership smart contracts
Chan [0099] return qualifying active partnership smart contracts. 
Chan [0099]  loyalty portal 1040 may invoke blockchain API host 104 by transmitting the partner data to blockchain API host)
Chan does not teach storing a loyalty profile for a customer identifier with a status of active;.
Satyanarayan teaches,
storing a loyalty profile for a customer identifier with a status of active; 
(Satyanarayan [0058]  the customer profile information may include one or more of the customer's email address,...phone number, address, loyalty point balance, status (active or inactive)
Satyanarayan [Claim 19] a customer profile database for storing customer identifier information)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rewards hybrid public-private blockchain ledgers of Chan to incorporate the rewards identifiers and status  of Satyanarayan such that   “The customer profile database 315 may be used to store customer identifier information tied to specific customer wallet accounts ” (Satyanarayan [0037]).        The modification would have been obvious, because it is merely applying a known technique (i.e. rewards identifiers and status) to a known concept (i.e. rewards hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “The loyalty API module 335 can be configured to determine the loyalty points/rewards that a customer has earned by past purchases.” Satyanarayan [0041])

Regarding Claim 2, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
   wherein the loyalty platform is configured to maintain loyalty rules for calculating a loyalty point amount for the loyalty transaction for the loyalty event notification and store the loyalty point amount as part of the block for the loyalty transaction.
(Chan [0181] set of predetermined rules which govern the operations
Chan [0157]  may comprise data indicating the amount deducted from the loyalty point ledger of customer 
Chan [0139]    may be received in response to loyalty partner system 1420 recording a customer reward to blockchain)
Regarding Claim 3, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
   at least one communication interface between at least one of the plurality of nodes and at least one public node of a plurality of public nodes which maintain and update a public distributed ledger for clearing and settlement for transactions relating to loyalty points; wherein the loyalty platform is configured to receive a clearing and settlement notification for a transaction notification from the public distributed ledger; and transmit the loyalty event notification to the electronic wallet application.
(Chan [0037] a native application to make application programming interface (API) calls to blockchain API host 
Chan [0123] may be configured to provide a web-based interface for customer 109 to interact with loyalty partner system 1420, complete one or more reward events
Chan [0031] The payment networks use a distributed ledger maintained by a plurality of computing devices (e.g., nodes) over a peer-to-peer network. 
Chan [0143]   to clear the loyalty point ledger of customer 109 and/or to update the associated loyalty partner balance. 
Chan [0139]  Loyalty provider system 1430 receives an event notification (Step 1601) from blockchain 102. The event notification may be received in response to loyalty partner system 1420 recording a customer reward to blockchain 
Chan [0033] The payment network may also include digital wallet services.)
Regarding Claim 4, 
Chan and Satyanarayan teach the loyalty platform of Claim 3 as described earlier.
Chan teaches,
    wherein the transaction notification is linked to a merchant identifier and the loyalty platform is configured to use the merchant identifier for generating the block.
(Chan [0083]   loyalty partners participating in multi-merchant partnerships...partner characteristics may comprise the partner identifier
Chan  [0094]  the loyalty partner requests creation of the partnership smart contract with blockchain API host
Chan  [0161]  determined by the block creation time of the specific blockchain technology)

Regarding Claim 5, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
     wherein the loyalty event notification is linked to a merchant identifier and the loyalty platform is configured to use the merchant identifier for generating the block..
(Chan [0083]   loyalty partners participating in multi-merchant partnerships...partner characteristics may comprise the partner identifier
Chan  [0094]  the loyalty partner requests creation of the partnership smart contract with blockchain API host
Chan [0123] may be configured to provide a web-based interface for customer 109 to interact with loyalty partner system 1420, complete one or more reward events
Chan [0139]  Loyalty provider system 1430 receives an event notification (Step 1601) from blockchain 102. The event notification may be received in response to loyalty partner system 1420 recording a customer reward to blockchain)

Regarding Claim 6, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
     further comprising an adaptor for managing communications between the electronic wallet application and the loyalty platform, the communications involving at least one call to an application programming interface.
(Chan [0037] a native application to make application programming interface (API) calls to blockchain API host 
Chan [0033]  the payment network and may be configured to transfer balances between external banks and digital currency-based wallets ...The payment network may also include digital wallet services.)
Regarding Claim 7, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
     wherein the loyalty event is a earn event to earn loyalty points for a transaction, wherein the electronic wallet application is configured to: receive a transaction notification; wherein the loyalty platform is configured to receive a clearing and settlement notification for the transaction notification from the public distributed ledger; record an amount of loyalty points for the transaction notification as part of the block for the loyalty transaction.
(Chan [0093] The purchase reward parameters may define the payout or reward a customer earns
Chan [0139]  Loyalty provider system 1430 receives an event notification (Step 1601) from blockchain 102. The event notification may be received in response to loyalty partner system 1420 recording a customer reward to blockchain 
Chan [0143]   to clear the loyalty point ledger of customer 109 and/or to update the associated loyalty partner balance. 
Chan [0146] loyalty partner system 1420 may initiate the payment via bank settlement system 
Chan  [0063]   writing to a block of the blockchain including, ... the transaction (e.g., a payment), a transaction amount)
Regarding Claim 8, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
       receive a view loyalty point balance request; transmit a loyalty point balance request to the loyalty platform, the loyalty point balance request indicating the customer identifier; receive a loyalty point balance for the customer identifier from the loyalty platform; and initiate the display a loyalty point balance.
(Chan [0150] a user to spend their loyalty points in the system ... Customer 109 interacts with partner UI 115 (Step 1701). Customer 109 may interact with partner UI 1415 to view various ... services, or the like available by the loyalty partner.
Chan [0157] The balance update notification may be transmitted via SMS, MMS, email, push notification, or the like.
Chan [0058] an identifier of the customer)
Regarding Claim 9, 
Chan and Satyanarayan teach the loyalty platform of Claim 3 as described earlier.
Chan teaches,
         wherein the electronic wallet application is configured to: transmit payment authorization for the transaction notification.
(Chan [0030] a blockchain driven peer-to-peer payment network enables near-instant transaction authorization and settlement. Payment, authorization, and/or settlement on such a network may result in money changing hands in an hour
Chan  [0077]  The notification may take the form of a text message, email, or push notification, for example.)
Regarding Claim 10, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
         transmit a view transaction history request to the loyalty platform, the loyalty point balance request indicating the customer identifier; receive transaction history data from the loyalty platform, the transaction history data generate from data on a plurality of blocks from the distributed ledger for loyalty points management, each of the plurality of blocks linked to the customer identifier..
(Chan [0195] The system may contemplate a data storage arrangement wherein the header or trailer, or header or trailer history, of the data is stored on the system
Chan [0157] The balance update notification may be transmitted via SMS, MMS, email, push notification, or the like.
Chan [0058] an identifier of the customer
Chan  [0063]   writing to a block of the blockchain including, ... the transaction (e.g., a payment), a transaction amount)

Regarding Claim 11, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
wherein the loyalty event is a redeem event to redeem a number of loyalty points, the block for the loyalty transaction indicating a debit operation for the number of points from the loyalty account for the customer.
(Chan [0080] Customer 109 may redeem the loyalty points at various loyalty partner sites 106, or may exchange the loyalty points into a fiat or cryptocurrency 
Chan [0064] Once written to the blockchain, the data from the proposal updates the account balance for customer 109 by removing the amount of loyalty points spent)
Regarding Claim 12, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
wherein the loyalty event is an exchange event to exchange a number of loyalty points into another currency, the block for the loyalty transaction indicating an exchange operation based on a configured conversion rate for the number of loyalty points.
(Chan [0080] Customer 109 may redeem the loyalty points at various loyalty partner sites 106, or may exchange the loyalty points into a fiat or cryptocurrency 
Chan [0073] Customer 109 accesses on a currency exchange site 107 using a website or native application to request a currency exchange rate (Step 901). Currency exchange site 107 may provide exchange rates from loyalty points into one or more fiat currencies and/or from fiat currencies into loyalty points)
Regarding Claim 13, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
wherein the loyalty event is a transfer event to transfer a number of loyalty points from the loyalty account to a target loyalty account, the block for the loyalty transaction indicating a debit operation for the number of loyalty points from the loyalty account and a credit operation for the number of loyalty points to the target loyalty account.
(Chan [0017] peer-to-peer loyalty point transfer using a blockchain-based leger,
Chan  [0066]  request to transfer loyalty points to the peer's account (Step 605). The request may include, for example, the peer's account and the amount of points for transfer to the peer.
Chan [0064] Once written to the blockchain, the data from the proposal updates the account balance for customer 109 by removing the amount of loyalty points spent 
Chan [0077]  The currency exchange may use an ACH transfer to credit customer 109 with the account and transfer information entered by customer 109)
Regarding Claim 14, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
         being linked to a plurality of blocks in the distributed ledger for loyalty points management, each of the plurality of blocks indicating the customer identifier, a loyalty event and an amount of loyal points.
(Chan [0118] may comprise a ledger of interconnected blocks containing data.
Chan [0139]  Loyalty provider system 1430 receives an event notification (Step 1601) from blockchain 102. The event notification may be received in response to loyalty partner system 1420 recording a customer reward to blockchain 
Chan [0140]  wherein loyalty provider system 1430 is a transaction account issuer, the customer data may comprise a user identifier, transaction account number, or the like identifying the transaction account associated with customer 
Chan  [0063]   writing to a block of the blockchain including, ... the transaction (e.g., a payment), a transaction amount.)
Chan does not teach wherein the loyalty platform is configured to generate a loyalty profile for the customer identifier, the loyalty profile having a loyalty point balance and a transaction history, the loyalty profile
Satyanarayan   teaches,
wherein the loyalty platform is configured to generate a loyalty profile for the customer identifier, the loyalty profile having a loyalty point balance and a transaction history, the loyalty profile
(Satyanarayan [0041] The information tracked by the loyalty API module 335 for a given customer may include a loyalty points balance, profile status....a list of past transactions (e.g., including transaction identifiers and transaction dates)...a loyalty identifier (used to obtain the reward details)
Satyanarayan [0110]   customer contact information associated with the card ID ...may have a stored record of a customer's telephone number and email address associated with a particular payment method. The telephone number and email address can then be provided to the backend server 140 to facilitate the OTP authentication process.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rewards hybrid public-private blockchain ledgers of Chan to incorporate the rewards identifiers and status  of Satyanarayan such that   “The customer profile database 315 may be used to store customer identifier information tied to specific customer wallet accounts ” (Satyanarayan [0037]).        The modification would have been obvious, because it is merely applying a known technique (i.e. rewards identifiers and status) to a known concept (i.e. rewards hybrid public-private blockchain ledgers) ready for improvement to yield predictable result (i.e. “The loyalty API module 335 can be configured to determine the loyalty points/rewards that a customer has earned by past purchases.” Satyanarayan [0041])
Regarding Claim 15, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
         wherein the block comprises smart contract code for computing an amount of loyalty points for the loyalty transaction, the block indicating the amount of loyalty points.
(Chan [0120] blockchain 102 may implement smart contracts that enforce data workflows in a decentralized manner. For example, system 1400 may comprise a loyalty smart contract 1405. Loyalty smart contract 1405 may be configured to write data to blockchain 
Chan [0143]   to clear the loyalty point ledger of customer 109 and/or to update the associated loyalty partner balance. 
Chan  [0063]   writing to a block of the blockchain including, ... the transaction (e.g., a payment), a transaction amount)
Claim 16 is rejected on the same basis as Claim 1.
Claim 17 is rejected on the same basis as Claim 2.
Claim 18 is rejected on the same basis as Claim 3.
Claim 19 is rejected on the same basis as Claim 4.
Claim 20 is rejected on the same basis as Claim 5.
Claim 21 is rejected on the same basis as Claim 7.
Claim 22 is rejected on the same basis as Claim 8.
Claim 23 is rejected on the same basis as Claim 9.
Claim 24 is rejected on the same basis as Claim 10.
Claim 25 is rejected on the same basis as Claim 11.
Claim 26 is rejected on the same basis as Claim 12.
Claim 27 is rejected on the same basis as Claim 13.
Claim 28 is rejected on the same basis as Claim 14.
Claim 29 is rejected on the same basis as Claim 15.
Claim 30 is rejected on the same basis as Claim 1.
Regarding Claim 31, 
Chan and Satyanarayan teach the loyalty platform of Claim 1 as described earlier.
Chan teaches,
receiving from a device associated with at least one of the public nodes, via the at least one communication interface, a notification message identifying a transaction for posting; 
(Chan [0031]  a plurality of computing devices (e.g., nodes) over a peer-to-peer network. Each computing device ...communicates with one or more other computing devices 
Chan [0096]  loyalty partner ... requests participant notification 
Chan [0077] The notification may take the form of a text message, email, or push notification, for example.)
monitoring at least one of the public nodes for an indication that the transaction has been cleared on the public distributed ledger; 
(Chan  [0031]  plurality of computing devices (e.g., nodes) 
Chan [0119] Blockchain 102 may be maintained in a peer-to-peer network that is ...public in nature 
Chan [0143] In response to locally distributing the loyalty points, loyalty provider system 1430 updates blockchain 102 (Step 1609) to clear the loyalty point ledger 
Chan [0181] configured to request a response from the operating system which monitors various hardware components)
and upon obtaining the confirmation that the transaction has been cleared on the public distributed ledger, generating signals to initiate propagation of the transaction to the plurality of private nodes.
(Chan [0138] In response to completing the write, blockchain API host 104 may propagate the customer reward write to at least one consensus participant 103 by transmitting the customer reward write to consensus participant 103 and/or by writing the customer reward to blockchain)
       Claim 32 is rejected on the same basis as Claim 31.
       Claim 33 is rejected on the same basis as Claim 31.

Response to Remarks
Applicant's arguments filed on April 29, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant’s remarks, with respect to the rejection of claims under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn 
The rejection under 35 USC § 112 is lifted.
Response Remarks on Claim Rejections - 35 USC § 101
By today’s measure, the presented claims regarding a public/private hybrid (permissioned) distributed ledger are well-understood, routine, and conventional. However, at the time of the provisional application filing date of March 17, 2017, utilization of hybrid (permissioned) distributed ledgers were unconventional, burgeoning, and considered a technological innovation.
Therefore, the rejection under 35 USC § 101 is lifted.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant is correct in identifying Lin (Canadian Publication Number: CA 2948229) as not citable under 35 U.S.C. 103 as it had been filed but not published by the Canadian Intellectual Property Office at the time of the Applicant’s effective filing date. Accordingly, Lin cannot be used as a basis for a rejection under 35 USC§ 103.
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Chan (“LOYALTY POINT DISTRIBUTIONS USING A DECENTRALIZED LOYALTY ID”, US Publication Number: 20190180311A1)
Applicant’s remarks regarding the rejection   made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.
Prior Art Cited But Not Applied













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tran (“SMART DEVICE”, U.S. Publication Number: 20180117447 A1) provides a permissioned blockchain   where predetermined trusted parties are authorized to initiate individuals or organizations onto the blockchain and thus vouched for by a trusted point. Individuals can initiate their own identity if they wish. [0207] in response to the service or item becoming compromised or to create a reward or incentive for finding the service or item and/or the key data embedded therein. [0412] In one embodiments, private blockchains which are tightly controlled, with rights to modify and/or read the blockchain restricted to a small number of users, can be used for certification and/or collective trademarks, which the added bonus that fake certificates could almost immediately be identified as such. [1053] Still further features of the system provide for the blockchain address to be controlled or managed by a party capable of monitoring the shared public ledger to determine whether a transaction against the store of value has occurred;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697